Citation Nr: 0945234	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with ingrown toenails and bunion 
deformities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from August 1973 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Jurisdiction over the case was 
later transferred to the RO in Roanoke, Virginia.

In a September 2005 substantive appeal (Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In correspondence received in April 2007, the Veteran 
reported that he was unable to attend the hearing and 
requested that the claims folder be forwarded to the Board 
for appellate adjudication

The record reflects that the Veteran has raised the issue of 
entitlement to service connection for type II diabetes 
mellitus.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim of entitlement to an evaluation in 
excess of 10 percent for bilateral pes planus with ingrown 
toenails and bunion deformities.

The medical evidence establishes that the Veteran suffers 
from bilateral pes planus.  Service connection for this 
disorder has been in effect since January 1984.  In December 
2003, the Veteran filed a claim for an increase in his 
rating, claiming that his pes planus had become worse.  

On VA examination in July 2006, the Veteran was diagnosed as 
having moderate bilateral pes planus with bilateral bunions.   
X-rays revealed mild osteoarthritis of the 1st 
metatarsophalangeal (MTP) joints in both feet.  Upon further 
VA examination in August 2007, however, the examiner 
concluded that pes planus was not found.  Clearly the August 
2007 VA examination report contains findings significantly 
contradicting the prior medical evidence of record and is 
inadequate to determine the current severity of the Veteran's 
bilateral pes planus disability.  Also, in reviewing the 
examination report, it is evident that no other medical 
records were available to the examiner to consider as part of 
the examination.  Cf. VA outpatient notes from March 2007 
which include diagnoses of pes planus and hallux valgus with 
the August 2007 study.  This error provides further support 
for the need to conduct a current examination.  Accordingly, 
further VA examination is necessary to assess the current 
severity and manifestations of the Veteran's bilateral pes 
planus with ingrown toenails and bunion deformities.  
  
Furthermore, it is unclear as to whether the Veteran's 
arthritis of the feet is due to his service-connected pes 
planus disorder.  In this regard, the Board notes that the 
pertinent regulation provides that a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2009).  
Upon VA examination, an opinion should be obtained as to 
whether there is a relationship between arthritis of the feet 
and the service-connected bilateral pes planus disability.   
    
In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of the Veteran's 
service-connected bilateral pes planus 
with ingrown toenails and bunion 
deformities.  The claims file must be made 
available to the examiner for review.  In 
accordance with the latest AMIE worksheets 
for rating pes planus, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints and the nature and extent of 
any disability.  A complete rationale for 
any opinions expressed must be provided.

The examiner also should determine whether 
is it at least as likely as not, i.e., is 
there a 50/50 chance that the Veteran has 
any additional foot disability, to include 
arthritis, which is proximately due to, 
aggravated by, or the result of the 
service-connected bilateral pes planus.  
If the Veteran's arthritis of the feet is 
felt to be due to a cause other than the 
pes planus, it would be helpful to have 
this discussed in detail.  A complete 
rationale must be provided for any opinion 
offered.

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


